DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
This action is in reply to the reply filed April 25, 2022 (hereinafter “Reply”).
Claims 1-3, 5-8, 10-12, 15, 16, and 18 are amended.
Claims 1-20 are pending and indicated as being allowed.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. 

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance.
The independent claims include features for managing rewards associated with a virtual card managed by a user device that includes determining, by the payment network server, that the user is likely to conduct a number of transactions within a defined time period, using the transaction card, that are required for settling the reward points; initiating, by the payment network server, a request to credit the reward points in the user account in a blocked state, wherein the reward points are settled against one or more reward points earned by the user as the user performs one or more transactions using the transaction card; initiating, by the payment network server, a credit of the monetary amount in the user account in a lock mode, making the monetary amount unavailable to the user for use, while providing the minimum amount in the user account based on the reward points, wherein the monetary amount is credited in the user account, in the locked mode, for the defined time period; determining that the user has not settle all the reward points within the defined time period, and transmitting a notification to terminated the service to the user indicating that the service has been terminated. 
The relevance of the Johnson et al. (U.S. Pub. No. 2005/0021457 A1) and Yi (U.S. Pub. No. 2007/0239523 A1) to the present claims are evidenced by the prosecution history of the present application. 
Mittenzwei et al. (U.S. Pub. No. 2006/0004650 A1), Postrel (U.S. Pub. No. 2014/0100939 A1), and Kumar et al. (“Building and sustaining profitable customer loyalty for the 21st century,” Journal of Retailing 80 (2004) pp. 317-330) have previously been cited to show the state of the art with respect to reward point management.
For these reasons, the closest art of record, including the combination of Johnson, Yi, Mittenzwei, Postrel, and Kumar does not teach, suggest, or render obvious each and every element of the independent claims. Further, one of ordinary skill in the art at the time of invention would not look to combine these references, or the closest art of record, to arrive at the present claims.
The claims appear to recite features that integrate the identified abstract ideas to a practical application thereof based on the combination of additional elements previously recited and currently added via the amendments submitted with the Reply.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

/CHRISTOPHER B TOKARCZYK/Primary Examiner, Art Unit 3622